FILED
                             NOT FOR PUBLICATION                            JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 PURNOMO SUSEKO,                                 No. 06-70922

               Petitioner,                       Agency No. A096-345-430

   v.
                                                 MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Purnomo Suseko, a native and citizen of Indonesia, petitions for review of a

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JLA/Research
and relief under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review factual findings for substantial evidence.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

       Substantial evidence supports the BIA’s conclusion that the presumption

that Suseko is eligible for withholding of removal is rebutted by fundamental

changed circumstances, see 8 C.F.R. § 1208.16(b)(1)(i)(A), because the BIA’s

analysis of the State Department report was sufficiently individualized and its

resolution of potentially contradictory statements in the report was rational, see

Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998-99 (9th Cir. 2003).

       Substantial evidence supports the agency’s denial of CAT relief because

Suseko has failed to show, as a moderate Muslim, that it is more likely than not

that he will be tortured if returned to Indonesia. See Wakkary v. Holder, 558 F.3d
1049, 1067-68 (9th Cir. 2009).

       PETITION FOR REVIEW DENIED.




JLA/Research                               2                                    06-70922